       Case 2:20-cv-00446-MTL Document 26 Filed 08/10/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Meridian PO Finance LLC,                             No. CV-20-00446-PHX-MTL
10                   Plaintiff,                           ORDER
11   v.
12   OTR Tire Group Incorporated, et al.,
13                   Defendants.
14
15          Defendant Chris Dellinges Moves to Dismiss the Complaint against him for these
16   reasons:

17          1.     “[F]ailure to state a claim on which [relief] would be granted” under Rule
18   12(b)(6), Fed. R. Civ. P. (Doc. 15 at 2 ¶ 1.)

19          2.     “Plaintiff’s claims of fraud and RICO violations against Defendant Dellinges

20   should be dismissed in that they fail to meet the heightened standard of particularity as
21   required by Fed. R. Civ. P. 9(b).” (Id. at 2 ¶ 3.)
22          3.     “[L]ack of personal jurisdiction over Defendant Dellinges” under Rule

23   12(b)(2), Fed. R. Civ. P. (Id. at 2 ¶¶ 4.)

24          4.     That venue is more appropriate in the United States District Court for the

25   Northern or Southern District of Texas. (Id. at 2 ¶¶ 2, 5.)

26          Mr. Dellinges does not provide any argument or legal authorities to support any of
27   these theories. Nor does he state with specificity why the Complaint is deficient for any of
28   the grounds asserted. “[A] party waives those arguments that its opening brief inadequately
       Case 2:20-cv-00446-MTL Document 26 Filed 08/10/20 Page 2 of 2



 1   addresses.” Harsco Corp. v. Renner, 475 F.3d 1179, 1190 (10th Cir. 2007). The Motion
 2   does not develop any of the legal theories raised in it and so the Court declines to consider
 3   them.
 4           Accordingly,
 5           IT IS ORDERED that, as far as the Motion seeks dismissal under Rule 9(b) and
 6   Rule 12(b)(2) and (6), Fed. R. Civ. P. it is denied. (Part of Doc. 15.)
 7           IT IS FURTHER ORDERED that, as far as the Motion seeks a transfer of venue,
 8   the Court will consider that request together with Defendant XPO Global, et al.’s, pending
 9   Motion for Transfer of Venue or Stay (Doc. 25). (Part of Doc. 15.)
10           Dated this 10th day of August, 2020.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
